7 F.3d 237
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William D. Zack, Plaintiff-Appellant,v.Lester J. SOVA;  Dennis Meagher;  Eldric Will Caron;  RuthWeber;  Melvin Sova;  David Stone;  Anthony Frabotta;Daniel Marky;  Jack Crawford;  Ken Kerzerski;  Roy Schrokow;Joe Fisher;  Salwin Isicow;  Robert Scanderlarious;  EarlPete Wedemeyer;  Joe Taylor;  Andrea Fitzpatrick;  Donald R.Anderson;  Nancy Forkin;  Mark Bartolomucci;  James J.Hawreluk;  Zacova Industries, Inc.;  Zacova Tool & Die,Inc.;  Colt Tool & Die, Inc.;  Gorin & Stone, P.C.;  FollmerRudzewica, P.C.;  National Bank of Detroit;  Kerserski,P.C.;  Fisher & Potts, P.C.;  Oxford Investment Group, andits subsidiaries;  Novi Die, Inc.;  Consumers Maintenance,Inc.;  Chubb Group of Insurance Companies;  RichardVervisch, Defendants-Appellees.
No. 93-1216.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1993.

1
Before:  KENNEDY and BATCHELDER, Circuit Judges, and WILHOIT, District Judge.*

ORDER

2
William D. Zack, a pro se federal prisoner, appeals a district court judgment dismissing his complaint raising a multitude of civil rights and RICO violations.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
On June 12, 1992, Zack filed a forty page complaint naming more than thirty individuals and companies as defendants.   The defendants included:  1) Zack's business partners;  2) business associates with whom he had business contacts;  3) companies with which he was involved;  4) various attorneys and accountants;  5) a Detroit bank and one of its officers;  and 6) persons who testified against him at his tax fraud trial.   Essentially, Zack alleged that the defendants conspired to "destroy" him and his family by cheating him out of his interest in a number of businesses, denying him an insurance claim against the Chubb Group of Insurance Companies, and testifying falsely against him at his federal criminal tax fraud trial (following which, in September 1991, he was convicted and sentenced to forty-six months imprisonment).   Zack argued that the defendants accomplished their goals when they coerced him into signing a voting trust, concealed and falsified business and tax records, falsified affidavits and deposition testimony, and gave false testimony at his trial.


4
Following a review of the defendants' motions to dismiss and Zack's responses, the magistrate judge filed a report recommending that the district court grant the defendants' motions.   In his sixteen page report, the magistrate judge carefully considered all of Zack's claims and recommended dismissing the case.   Upon review of Zack's fifty-five page long objections, the district court concluded that Zack had failed to assert any specific objections to the magistrate's report, and had instead merely submitted "a broad-based discussion of general principles of law."   It thereupon, dismissed Zack's federal claims with prejudice, and then declined to exercise jurisdiction over his pendent state claims.   Zack has filed a timely appeal.


5
Upon review, we affirm the district court's judgment because Zack has waived appellate review of his claims by not filing specific objections to the magistrate judge's report.   See Thomas v. Arn, 474 U.S. 140, 155 (1985);   Willis v. Sullivan, 931 F.2d 390, 400-01 (6th Cir.1991).   Although lengthy, Zack's objections were simply not specific enough to focus the district court's attention on specific issues for de novo review;  and, thus Zack waived his right to appellate review.   See Howard v. Secretary of Health and Human Servs., 932 F.2d 505, 508-09 (6th Cir.1991).


6
Accordingly, we hereby affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation